DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,10 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,10 recite “the heat exchanger utilizes the exhaust of the gas turbine to keep the diesel engine of the vehicle within a desired temperature range” where it is unclear how this is achieved. Specifically it is unclear how the exhaust heat exchanger will effect the heat of the engine. Further it is unclear, even when considering claim 5 or 6 how this is achieved, as the claim does not recite determining an exhaust temperature, adjusting a component of the system to effect the exhaust temperature, or any control. There is no obvious manner in which the limitations of this claim are met and it is left of to the reader to assume or extrapolate a method by which the control of the engine temperature is achieved by the heat exchanger.
 Claims 1,10 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,10 recite “keeping the engine in a desired temperature range” where it is unclear what is being considered the engine temperature in the turbine engine as no temperature sensors or estimation of the engine temperature are recited in the claim or specification. Further there is no obvious location by which the engine temperature is determinable, specifically an in combustion chamber, in oil reservoir, or in coolant reservoir are all known in the art to be locations by which engine temperature is either indicated or inferred. As such it is unclear how this determination occurs in the present application, or where.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4,6-7,10-12,14-18,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2010/0181138 to Khadiya in view of US Publication 20140373533 to Jensen.
As to claim 1, Khadiya discloses An engine heater system for heating a diesel engine of a vehicle (Abs), the engine heater system comprising: a gas turbine (36,32,30); a heat exchanger communicatively coupled to an exhaust of the gas turbine (34); an electric generator (40); and a shaft rotatably attached between the gas turbine and the electric generator (36 40 Fig 2); wherein the heat exchanger utilizes the exhaust of the gas turbine to keep the diesel engine 
Khadiya does not expressly disclose the electric generator charges the battery when the gas turbine rotates the shaft and including connection members to couple to a battery of the vehicle.
Jensen discloses a turbine engine that rotates a shaft and generator and charges a battery of the vehicle through connection members and where the engine system uses salvaged  heat to maintain the engine and other components at a desired temperature level (30,24,36,38,Par 0019,0021,0028-0029,0037-0038).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Khadiya to include a turbine engine that rotates a shaft and generator and charges a battery of the vehicle through connection members and where the engine system uses salvaged  heat to maintain the engine and other components at a desired temperature level using the teachings of Jensen so as to store excess generated power to be used across the Bus and supply power as needed when needed instead of as it is produced, and to maintain the engine at an optimal temperature during warm up to facilitate efficient light off of catalyst and heating of the system for engine start.
 As to claim 2, Khadiya discloses the engine heater system is onboard of the vehicle (Fig 1).
As to claim 3, Khadiya discloses the vehicle comprises a locomotive, a ship, or a truck (Fig 1).
claim 4, Jensen discloses the electric generator further includes connection members to couple to an electric motor of a coolant pump (Abs, 214), where at the time of invention it would have been obvious to modify Khadiya  to use a pump coolant circulation system as taught in Jensen to further scavenge thermal power through the use of an additional heat recovery turbine, and where the use of coolant would have been an efficient and well known heat transfer fluid.
As to claim 6, Khadiya discloses the heat exchanger utilizes the exhaust of the gas turbine to heat an engine coolant of the diesel engine of the vehicle to keep the diesel engine within the desired temperature range (As rejected Claim 4 above: Jensen: Par 0029, 0037-0038).
As to claim 7, Khadiya discloses the heat exchanger utilizes the exhaust of the gas turbine to heat an engine coolant of the diesel engine of the vehicle to keep a cab of the vehicle at a desired temperature (Khadiya: Par 0012), where it would have been obvious to use coolant in light of the teachings of Jensen as rationalized above as it would have been a well known and efficient heat transfer fluid.
As to claim 10, Khadiya discloses An engine heater system for heating a diesel engine of a vehicle, the engine heater system comprising: a gas turbine; and a heat exchanger communicatively coupled to an exhaust of the gas turbine; wherein the heat exchanger utilizes the exhaust of the gas turbine to keep the diesel engine of the vehicle within a desired temperature range (as rejected Claim 1 above).
claim 11, Khadiya discloses the engine heater system is onboard of the vehicle (Fig 1).
As to claim 12, Khadiya discloses the vehicle comprises a locomotive, a ship, or a truck (Fig 1).
As to claim 14, Khadiya discloses the heat exchanger utilizes the exhaust of the gas turbine to heat an engine coolant of the diesel engine of the vehicle to keep the diesel engine within the desired temperature range (As rejected Claim 4 above: Jensen: Par 0029, 0037-0038).
As to claim 15, Khadiya discloses the heat exchanger utilizes the exhaust of the gas turbine to heat an engine coolant of the diesel engine of the vehicle to keep a cab of the vehicle at a desired temperature (Khadiya: Par 0012), where it would have been obvious to use coolant in light of the teachings of Jensen as rationalized above as it would have been a well known and efficient heat transfer fluid.
As to claim 16, Khadiya discloses An engine heater system for heating a diesel engine of a vehicle, the engine heater system comprising: a gas turbine; an electric generator, the electric generator including connection members to couple to a battery of the vehicle; and a shaft rotatably attached between the gas turbine and the electric generator; wherein when the gas turbine rotates the shaft, the generator charges the battery (as rejected Claim 1 above).
As to claim 17, Khadiya discloses the engine heater system is onboard of the vehicle (Fig 1).
claim 18, Khadiya discloses the vehicle comprises a locomotive, a ship, or a truck (Fig 1).
As to claim 20, Khadiya discloses the electric generator further includes connection members to couple to an electric motor of a coolant pump (as rejected Claim 4 above).

Claims 5,13,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2010/0181138 to Khadiya as applied to claims above in view of US Publication 20110094483 to Suh.
As to claim 5,13, Khadiya is silent regarding the type of heat exchange fluid used.
Suh discloses the heat exchanger utilizes the exhaust to heat an engine oil of the engine of the vehicle to keep Lee & Hayes PC 509-324-925620KO11-0012USthe diesel engine within the desired temperature range (Abs, Par 0008,0046).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Khadiya such that the heat exchanger utilizes the exhaust of the gas turbine to heat an engine oil of the diesel engine of the vehicle to keep Lee & Hayes PC 509-324-925620KO11-0012USthe diesel engine within the desired temperature range using the teachings of Suh as the use of oil as the heat exchange medium would have been a well known and efficient method of heat exchange as it would not undergo a state change and would already be required in the system for it to function properly so would require minimal additional components.
claim 19, Khadiya is silent regarding the type of heat exchange fluid used.
Suh discloses the heat exchanger utilizes the exhaust to heat an engine oil of the engine of the vehicle to keep Lee & Hayes PC 509-324-925620KO11-0012USthe diesel engine within the desired temperature range (Abs, Par 0008,0046).
Jensen discloses how the heat exchange fluid is moved by a pump powered by an on board battery (Par 0019,0021,0028-0029,0037-0038).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Khadiya to include the electric generator further includes connection members to couple to an electric motor of an oil pump using the teachings of Jensen and Suh as the use of oil as the heat exchange medium would have been a well known and efficient method of heat exchange as it would not undergo a state change and would already be required in the system for it to function properly so would require minimal additional components and the use of a pump powered by an existing power source would prevent the need to an additional power source.

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2010/0181138 to Khadiya in view of US Publication 20080171294 to Critchley.
As to claim 8, Khadiya is silent regarding the construction of the combustion device of the gas turbine.

    PNG
    media_image1.png
    906
    704
    media_image1.png
    Greyscale



Critchley discloses a toroidal-shaped combustion zone 122, see para. [0016], having an outside perimeter including the wall where 106 is, 114, 116 opposite a central hole, labeled above, an airflow channel interfacing with the outside perimeter of the toroidal shaped combustion zone for delivering air to the toroidal shaped combustion zone, air channels are formed between the walls of the combustor and the casing and enters through intakes 120, a shaft 132 and a turbine shaft not shown, see para. [0018], at least a portion of the shaft 132 extending into the central hole of the toroidal shaped combustion zone, see fig. 2 for example where the shaft 132 and the turbine shaft extend to where the central hole is, and an atomizer component 162 fixed to the portion of the shaft, see fig. 5 attached to shaft 132, the atomizer component for atomizing a liquid fuel 176 into the toroidal-shaped combustion zone when the shaft is rotated. 
Khadiya to include the combustion turbine of Critchley as this would have been a mere replacement of equivalent parts that would have provided well known combustion propulsion and power production for the system in an efficient manner.
Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2010/0181138 to Khadiya in view of US Patent 3204408 to Vincent.
As to claim 8, Khadiya is silent regarding the construction of the combustion device of the gas turbine.

    PNG
    media_image2.png
    521
    736
    media_image2.png
    Greyscale


Vincent discloses a toroidal-shaped combustion zone , having an outside perimeter, labeled outside perimeter, opposite a central hole, labeled central hole, an airflow channel the space outside the combustor wall 14 interfacing with the outside perimeter of the toroidal shaped combustion zone for delivering air via holes 18, 19 to the toroidal shaped combustion zone, a shaft 20, at least a see fig. 1 the combustor 15 is an annular combustor yielding its toroidal shape and the shaft 20 fits therethrough, and an atomizer component 30 fixed to the portion of the shaft, the atomizer hole 134, 135, 130 is attached to the shaft 110, the atomizer component for atomizing a liquid fuel into the toroidal-shaped combustion zone when the shaft is rotated, see for example col. 2, line 37.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Khadiya to include the combustion turbine of Vincent as this would have been a mere replacement of equivalent parts that would have provided well known combustion propulsion and power production for the system in an efficient manner.

    PNG
    media_image3.png
    321
    574
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    325
    452
    media_image4.png
    Greyscale

claim 9, the modified Khadiya discloses the atomizer component includes a plate having a wall (labeled plate above), the wall of the plate having a height varying curvilinearly for atomizing the liquid fuel into the toroidal-shaped combustion zone when the gas turbine rotates the shaft (the wall is lower in height at 135 than at 134 and is curvilinearly extending in the circumferential direction as seen in fig. 3; the rotation of the shaft causes the atomization of the fuel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746